 


113 HR 1126 IH: Dwight D. Eisenhower Memorial Completion Act
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1126 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2013 
Mr. Bishop of Utah introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To facilitate the completion of an appropriate national memorial to Dwight D. Eisenhower. 
 
 
1.Short titleThis Act may be cited as the Dwight D. Eisenhower Memorial Completion Act.
2.Dwight D. Eisenhower Memorial 
(a)AmendmentsSection 8162 of Public Law 106–79 (16 U.S.C. 431 note) is amended as follows: 
(1)By redesignating subsections (f), (g), (h), (i), (j), (k), (l), and (m) as subsections (g), (h), (i), (j), (k), (l), (m), and (o), respectively. 
(2)By inserting after subsection (e) the following: 
 
(f)Terms of membersThe appointment of a member of the Commission shall be for a term of 4 years.. 
(3)In subsection (k), (as so redesignated by paragraph (2))— 
(A)in paragraph (1), by striking appropriated or; 
(B)in paragraph (2), by striking ; and and inserting a semicolon; 
(C)in paragraph (3), by striking the period and inserting ; and; and 
(D)by adding after paragraph (3) the following: 
 
(4)ensure that a design is selected for the memorial as an alternative to any designs submitted or selected before the date of the enactment of this paragraph.. 
(4)By inserting after subsection (m), (as so redesignated by paragraph (2)), the following: 
 
(n)Expiration of legislative authorityNotwithstanding section 8903(e) of title 40, United States Code, the legislative authority for the memorial shall expire 3 years after the date of the enactment of this subsection.. 
(5)By amending subsection (o), (as so redesignated by paragraph (2)), to read as follows: 
 
(o)FundingNo Federal funds may be used to carry out this section. . 
(b)Effective dateSubsection (f) of section 8162 of Public Law 106–79 (16 U.S.C. 431 note), as added by subsection (a) of this Act shall take effect as if enacted on the date of the enactment of Public Law 106–79. 
(c)Commemorative Works Act RequirementsThe text under the heading Capital Construction in title III of division E of the Consolidated Appropriations Act, 2012 (40 U.S.C. 8903 note) is amended by striking expended: Provided, and all that follows through the final period and inserting expended..  
 
